Opinión concurrente del
Juez Asociado Señor Negrón Gar-cía.
Versa esta apelación sobre la constitucionalidad de la controversial Ley de Cierre, materia por demás sensible-mente volátil que, con diversos grados de intensidad y variables perspectivas de solución, ha generado múltiples con-flictos que inciden en una gama de valores individuales y co-munitarios.
Se impone una breve explicación de la sentencia de este Foro que, por empate en la votación —debido a la inhibición de uno de sus miembros— revoca el decreto de inconstitucio-nalidad del Tribunal Superior, Sala de San Juan (Hon. Abner Limardo, Juez). De ordinario, en cualquier otro tipo de caso, ese empate confirmaría la decisión de instancia. No es así frente a pronunciamientos de inconstitucionalidad. En esen-cia, ello responde a la limitación dispuesta en el Art. V Sec. 4, Const. E.L.A., L.P.R.A., Tomo 1, de que para prevalecer tales reclamos se exige mayoría absoluta. La norma no es *705nueva y nunca la hemos pasado por alto. Pueblo v. Torres Lozada, 106 D.P.R. 588 (1977). Como dijimos en P.I.P. v. E.L.A., 109 D.P.R. 685, 697 (1980) —opinión concurrente— la misma “es de excepción y de rigurosa aplicación a este foro”.
Sobre este extremo, no podemos pasar por alto las expre-siones finales del disenso del Juez Presidente Señor Pons Núñez, pág. 817. Las mismas comunican la errónea impre-sión pública de que los responsables —de lo que él denomina “incertidumbre” y “perplejidad” en el estado de derecho— somos los Jueces que hemos sostenido la constitucionalidad del estatuto. Y todo por haber suscrito tres.(3) opiniones con-currentes que, si bien son separadas, coinciden en cuanto a lo esencial: tipo de escrutinio de revisión judicial aplicable y el grado de deferencia a que es acreedora la Asamblea Legisla-tiva en materia de legislación económico-social. Frente a las mismas, eleva a categoría de virtud el endoso, sin opinión escrita, de dos (2) Jueces Asociados a su disenso, mientras penaliza a aquellos que de modo distinto plasman los funda-mentos que animan su conciencia judicial. En un ejercicio matemático expansivo —de “dividido y no igualmente divi-dido”— devalúa la regla constitucional de mayoría absoluta. Confesamos, nos ha sido difícil comprender la juridicidad de ese argumento, que inexplicablemente ignora el principio elemental de que las leyes se presumen constitucionales.
Como dijimos en P.I.P. v. E.L.A., supra, págs. 697-698, “[a]nte estos claros antecedentes resulta forzada y errónea la interpretación abogando que un empate en este foro con-firma un decreto de inconstitucionalidad de un tribunal de instancia. Equivaldría a sostener la inconstitucionalidad de una ley sin concurrir el voto de ‘una mayoría del número total de los jueces de que est[á] compuesto’ este Tribunal. Sin necesidad de esforzarnos en buscar apoyo en otras juris-dicciones, el legajo de la Convención Constituyente refleja indubitadamente que dicho curso de acción sería conflictivo *706con la letra y espíritu de la See. 4, Art. V, antes citada. Por sabia que sea la regla general sobre empate, por ilógica que en algunas de sus fases pudiera estimarse la aplicación de la norma de mayoría absoluta, en este terreno el jurisprudente ha de comprender que ninguna costumbre, tradición, o fic-ción puede ir en contra o ignorar el mandato expreso de la Constitución”.
Aclarada la razón de ser de este peculiar curso decisorio, expongamos los fundamentos que animan nuestra conciencia jurídica. Estamos convencidos de que una adjudicación en contrario hubiese socavado peligrosamente los cimientos en que se apuntala el poder fundamental del Estado para legíti-mamente velar el interés público a través de legislación eco-nómico-social. Un decreto de inconstitucionalidad fundado en el reclamo de Pueblo International, Inc. y otros estableci-mientos comerciales a unas monedas extras, no era ni puede ser suficiente para inclinar la balanza de la justicia. Implica-ría la polarización indebida por el Poder Judicial de los va-lores comunitarios que la Asamblea Legislativa equilibró. Hubiese prevalecido el afán de lucro comercial y el consume-rismo desmedido sobre los más trascendentales valores de nuestra sociedad: la unidad familiar, la protección, libertad e intimidad de los obreros y la preservación de un día de des-canso común colectivo.
Después de todo, la opinión pública, como realidad in-serta en el tejido social, es materia que usualmente corres-ponde canalizar y atender a la Asamblea Legislativa. Cuando las personas inconformes —naturales o jurídicas— tocan a las puertas del Poder Judicial a cuestionar una ley, la función de interpretarla conlleva separar sus raíces y ramas, la fic-ción de los hechos y la ignorancia de la sabiduría. “Pero el orden, el método por el cual la norma se interpreta con rela-ción a todo el orden jurídico vigente, supone el conocimiento de este orden, de muchos factores de la vida histórica de la comunidad a la cual ese orden jurídico pertenece. Determi-*707nadas valoraciones, luchas de grupos sociales, la filosofía que informa un movimiento histórico, nociones discutidas desde el punto de'vista económico, todo ha de ser conside-rado por el juez, que si lo ignora ha de confesar que la norma le resulta incomprensible.” (Énfasis suplido.) A.V. Fernández, Función Creadora del Juez, Ed. Abeledo-Perrot, Buenos Aires, 1970, pág. 72.
h — i
La sentencia aludida dictaminó la inconstitucionalidad de los Arts. 553-556 del Código Penal de Puerto Rico, conocidos o denominados en conjunto como Ley de Cierre, 33 L.P.R.A. secs. 2201-2203. Los apelantes^) imputan a dicho foro los errores siguientes: (1) adoptar un escrutinio que no guarda la debida deferencia al juicio y a la sabiduría de la Asamblea Legislativa al examinar su validez a la luz de los plantea-mientos de igual protección de las leyes y el debido proceso sustantivo; (2) no utilizar el escrutinio mínimo —que es el criterio jurídico correcto en el ámbito de la reglamentación económica— y por el contrario adoptar uno que suscita pro-blemas en cuanto a la legitimidad del ejercicio del poder de revisión judicial; (3) limitar exclusivamente la intención le-gislativa de la Ley de Cierre al solo propósito de proteger el descanso de los trabajadores y no considerar otros, tales como la protección del mediano y pequeño comerciante, la designación del domingo como determinado día comunitario de descanso, desalentar circunstancias monopolísticas, y velar por la integridad física del trabajador, la unidad familiar *708y la calidad de vida; (4) errar en la apreciación de la prueba y en la formulación de las determinaciones de hecho; (5) ne-garse a certificar como clase al Comité Pro Ley de Cierre en violación de la Regla 20 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y al principio constitucional del debido procedi-miento de ley, y (6) certificar como clase a la demandante apelada Pueblo International, Inc., corporación que se de-dica a la venta al por menor de comestibles y otros artículos.
Expongamos sus antecedentes, trasfondo fáctico proce-sal y marco conceptual.
I — 1 I — 1
El debate en torno a la validez de la Ley de Cierre no es nuevo. Sólo han cambiado los protagonistas. Desde el co-mienzo del siglo fue objeto de ataque y su constitucionalidad refrendada en El Pueblo v. García & García, 22 D.P.R. 817 (1915), y en García v. Municipio de Humacao, 57 D.P.R. 532 (1940). Salvo ínfimas instancias, por varias décadas su obser-vancia y acatamiento fue constante. Durante este período su-frió algunas enmiendas introducidas para atender situa-ciones peculiares y fomentar la economía. Sin embargo, la actividad económica, el afán de lucro, el progreso material y el consumerismo desmedido alteraron esa estabilidad. Desde el fin de la pasada década algunos grandes comercios comen-zaron a abrir sus puertas al público durante los domingos y días feriados a pesar de su prohibición. Por diversas razones, que no es necesario exponer ni discutir, el Estado no procu-raba su ejecución al pie de la letra. Aun así, luego de varios pleitos, los esfuerzos gubernamentales culminaron en que mediante Sentencia de 30 de junio de 1982, en The Grand Union Co. v. Giménez Muñoz, (Casos Núms. 0-81-32, 0-80-677 y 0-80-705), decretáramos nuevamente su validez.
El reposo fue efímero. Continuaron las exigencias de los intereses económicos. En 1983 la Asamblea Legislativa ac-tuó e introdujo las últimas enmiendas al estatuto para aten-*709der la pluralidad de reclamos y atemperarlo a la realidad prevaleciente. A juicio de algunas empresas, ello no fue sufi-ciente, pues les afectaban sus ganancias. Demandaban su abrogación total y optaron por abrir. Otros establecimientos se unieron a la apertura dominical y días feriados para con-trarrestar la ventaja competitiva. El ciclo de inobservancias continuó y se generalizó. Se suscitaron nuevas instancias ju-diciales. El 25 de septiembre de 1985 el Tribunal Superior archivó sin perjuicio un pleito entre Pueblo International, Inc. y el Estado (Caso Núm. 80-6454) al entender que las enmiendas introducidas a la ley lo convertían en no justicia-ble y, además, porque aún no se había promulgado el Regla-mento sobre Zonas Turísticas.
Pocos meses después cambió la actitud gubernamental. El 9 de marzo de 1986, miembros de la Policía de Puerto Rico, Negociado de Investigaciones Especiales (N.I.E.) y del Departamento de Justicia requirieron personalmente a fun-cionarios de Pueblo International, Inc. e ISAACAR, Inc. —esta última, corporación dedicada a la venta de productos al por mayor y al detal— que inmediatamente descontinua-ran la práctica de abrir los domingos. Fueron apercibidos de que velarían el fiel cumplimiento de la ley.
Después de estos incidentes, por varios domingos Pueblo International, Inc. se abstuvo de abrir al público sus estable-cimientos. Sin embargo, el 3 de abril logró que el Tribunal Superior, Sala de San Juan —sin celebración de vista pre-via— hiciera efectiva la Sentencia de 25 de septiembre de 1985 antes aludida y ordenara a los funcionarios del Estado a abstenerse de ponerla en vigor. El 25 de abril de 1986, a soli-citud del Estado, expedimos auto de certiorari (CE-86-209), dejamos sin efecto dicha orden e instruimos al tribunal de origen que, previa audiencia a todas las partes, resolviera conforme a derecho. Pueblo Int’l., Inc. v. Srio. de Justicia, 117 D.P.R. 230 (1986). Oportunamente, el 21 de mayo de 1986 dicho foro resolvió que no procedía poner en vigor la Senten-*710cia de 25 de septiembre de 1985 por el fundamento de que desde el 17 de abril de 1986 se había promulgado el Regla-mento sobre Zonas Turísticas.
Este dictamen puso fin momentáneamente a la contro-versia.(2) Las reacciones no se hicieron esperar. El 23 de mayo de 1986 Pueblo International, Inc. presentó el caso que nos ocupa sobre sentencia declaratoria e injunction perma-nente. Figuran como demandantes dicha entidad y seis (6) de sus empleados en su capacidad personal. Pueblo International, Inc. comparece por sí y en representación de otros establecimientos comerciales similares opositores. Su acción fue certificada como de clase al amparo de la Regla 20 de Procedimiento Civil, supra. En apoyo de ese reclamo inter-vino ISAACAR, Inc. y también como amicus curiae la Liga de Mujeres Votantes, Inc. Todos impugnaron la Ley de Cie-rre por el fundamento de que infringe sus derechos bajo nuestra Constitución y la federal al privarles de la igual pro-tección de las leyes y del debido proceso. Como remedios interlocutorios, solicitaron injunction preliminar y entredi-cho provisional con miras a prohibir su ejecución y la del Reglamento sobre Competencia Justa Núm. VII, promul-gado bajo la legislación monopolística vigente.
Inicialmente fueron demandados el Secretario de Justi-cia, Ledo. Héctor Rivera Cruz, el Superintendente de la Poli-cía, Ledo. Carlos J. López Feliciano, y el Director de la Ofi-cina de Asuntos Monopolísticos del Departamento de Justi-cia, Ledo. Federico Cedo Alzamora. Después, como interven-tores favorecedores de la ley, se unieron la Asociación de Ma-yoristas, Importadores y Detallistas de Alimentos de Puerto Rico, Inc. (M.I.D.A.), el Centro Unido de Detallistas de *711Puerto Rico, en representación de pequeños y medianos de-tallistas, y el Comité Pro Ley de Cierre, en representación de empleados de varios de los principales centros comer-ciales del área metropolitana. Este último comité no logró que su acción fuera certificada como de clase en la que se acumularan todos los trabajadores que endosan el estatuto..
Por estipulación, las vistas de entredicho provisional e injunction preliminar se convirtieron en el juicio en su fondo. Las partes presentaron abundante prueba testifical y peri-cial para sostener sus respectivas alegaciones.(3)
El 25 de junio de 1986 el ilustrado tribunal de instancia declaró inconstitucional y, por tanto, nula la Ley de Cierre. Además, expidió injunction permanente que ordenaba a los demandados cesar y desistir de ponerla en vigor. (4) Debemos revocar.
*712h-1 hH » — I
La Ley de Cierre se aprobó en 1902 como un estatuto de naturaleza penal. Dispone que determinados estableci-mientos comerciales permanecerán cerrados al público du-rante los domingos y ciertos días feriados. Para adecuarla a las cambiantes condiciones socioeconómicas del país, ha sido enmendada en varias ocasiones; la última fue en 1983.(5)
Una adecuada reflexión sobre la constitucionalidad de esta ley exige bosquejar su trasfondo y evolución cronoló-gica. Sólo de esta manera podemos judicialmente auscultar y precisar los legítimos propósitos legislativos que la inspiran, teñidos algunos de historicismo a la par que enraizados en un sano realismo de los diversos intereses en conflicto producto de las arritmias socioeconómicas de los tiempos en que vi-vimos.
Con esta ley ha ocurrido un fenómeno muy singular. En sus comienzos sirvió a unos objetivos, pero con el transcurso del tiempo el legislador la ha ido adecuando a las nuevas cir-cunstancias y la ha dotado de un mayor alcance. Es decir, *713que la experiencia histórica y la propia dinámica social con-temporánea se ha encargado de ensanchar sus horizontes y perspectiva histórica en su doble dimensión diacrónica y sin-crónica.
Sin lugar a dudas, las largas jornadas de trabajo a la que estaba sometida a principios del presente siglo la clase obrera puertorriqueña indujeron originalmente a la Legisla-tura a aprobar un estatuto que garantizara un período de descanso. Como medida de vanguardia social, la Ley de Cie-rre llenó esa laguna. Vino a ser el mecanismo coercitivo que obligó a los establecimientos comerciales e industriales a ce-rrar sus puertas durante determinadas horas, permitiendo así que sus empleados disfrutaran de su merecido reposo. Dicha ley eximió, sin embargo, a algunos lugares de recreo, venta de comida y medicinas, empresas de utilidad pública y cuasi pública y a algunos trabajos que era preciso realizar de emergencia.
Por el alto contenido socioeconómico de este estatuto, la Legislatura se vio precisada a alterarlo frecuentemente para atemperarlo a las nuevas exigencias históricas. Así, más tarde se excluyeron del ámbito de la ley al sector industrial, a los bancos, a los hipódromos, a las imprentas, a los teatros, a los lugares dedicados exclusivamente a recreo, a los esta-blecimientos comerciales operados por sus dueños, cónyuges o hijos, y a los establecimientos comerciales ubicados en la zona turística del Viejo San Juan o en otras zonas designadas por la Junta de Planificación, etc.
Sucinta y científicamente evaluadas, las excepciones a la Ley de Cierre pueden agruparse en las siguientes grandes categorías: (1) servicios de emergencia; (2) empresas de uti-lidad pública y cuasi públicas; (3) lugares con propósitos re-creativos que facilitan o permiten que se lleven a cabo tales actividades; (4) negocios que por su naturaleza no tienen em-pleados o son operados por sus propios dueños, esposa o *714hijos; (5) negocios que requieren actividad continua, y (6) ex-cepciones que obedecen a consideraciones económicas.
Estas excepciones y categorías nos ayudan a descubrir su verdadero sentido. En buena hermenéutica nos conduce a un escrutinio judicial a tono con los propósitos expresos e in-mersos de la ley. Al acometer la tarea, salta a la vista la difi-cultad de que cuando se aprobaron sus distintas enmiendas, no siempre se expresaron con claridad todos sus motivos. Por esta razón es necesario evaluar las expresiones del legis-lador a lo largo de su amplio historial. No podemos limi-tarnos a descansar en las primeras expresiones de la Legis-latura. Por el contrario, hay que examinarlas en su propia dinámica y darle el debido peso a las manifestaciones más recientes.
El sustrato de la tesis de los demandantes apelados, Pueblo International, Inc. et al. —acogida por el tribunal de ins-tancia— es que el único propósito de la Ley de Cierre fue proveer un día de descanso a los trabajadores puertorri-queños. En su abono se cita la Exposición de Motivos de la Ley Núm. 78 de 13 de junio de 1953 y cierta casuística que la recoge. Vélez v. Municipio de Toa Baja, 109 D.P.R. 369, 377 (1980); Marrero Cabrera v. Caribbean Refining Co., 93 D.P.R. 250, 318 (1966); Parrondo v. L. Rodríguez & Co., 64 D.P.R. 438, 445 (1945); El Pueblo v. García & García, supra, págs. 820-821; El Pueblo v. Gillies & Woodward, 20 D.P.R. 500, 505 (1914). No tienen razón.
Sus horizontes son más espaciosos. En época más re-ciente, en un incidente de este mismo caso —Pueblo Int’l, Inc. v. Srio. de Justicia, 117 D.P.R. 754, 758 (1986) — (6) tu-vimos la oportunidad de comenzar a definir y cualificar esta premisa. Allí sostuvimos que la Ley de Cierre “está cimen-tada en promover, hasta lo posible, la existencia del domingo *715como determinado día de descanso, y por ende, la integridad física del trabajador y la unidad del núcleo familiar”. (Én-fasis suplido.) Es menester, pues, ampliar esta apreciación.
La designación del domingo como día colectivo de des-canso es una conquista social de inmenso valor. Responde al concepto legislativo de que el ser humano —física, mental y espiritualmente— es acreedor a un merecido paréntesis de sosiego durante la jornada regular semanal. Sin límites, ten-dríamos que vivir una jornada diferente, en última instancia, a expensas de las necesidades y voluntad patronal. El calen-dario gregoriano usado por tradición —Escalera v. Andino, 76 D.P.R. 268, 271 (1954)— se quedaría en blanco, sus días innominados, reducido únicamente a la simple aritmética de contar los espacios de tiempo en días, semanas y meses. Cada persona estaría sujeta a un distinto ritmo semanal que difícilmente contribuiría a apartarse del trajín rutinario.
La Ley de Cierre —quién lo duda— ha contribuido por ochenta y seis (86) años a esa conquista. Por ella el domingo se impregnó en la sociedad con ese sabor particular a vida humana, familiar, religiosa y deportiva. Adquirió y confirmó la urgencia de darle un “¡Alto!” a nuestra rutina sofocante y fatigosa. Acopló al núcleo familiar el calendario escolar de cientos de miles de niños y jóvenes. En otras palabras —en virtud de toda una serie de actividades privadas y guberna-mentales de lunes a viernes o sábado— en la acepción popular y generalizada, el domingo se invistió de una connotación refrescante que apunta hacia unas horas —las únicas— que hacen viable que la mayoría de los puertorriqueños, individual y colectivamente, pueda disponer de un descanso nece-sario después del cumplimiento obligatorio con su trabajo. La iglesia, la playa, el maratón, la visita familiar, la bicicle-tada, sencillamente la conversación reposada en el hogar, el disfrute de la música o la sintonía de la actividad deportiva favorita ocupa gozosamente nuestras horas y desocupa núes-*716tro aliento para emprender al día siguiente el forzoso pro-grama de nuestros compromisos.
Desde la panorámica laboral y sociológica, la ley es justa y necesaria. Atempera el desasosiego agobiante en que cada día más se ve inmerso el hombre de nuestro tiempo. Hoy más que nunca cumple con la necesidad humana de mitigar el aje-treo y el estruendo, y devolverle a la persona un poco del reposo que su dignidad reclama. Esta visión no es persona-lista. Se nutre de la visión valorativa y estimativa del legisla-dor. En este sentido son convincentes e iluminadoras las ex-presiones del Senador Justo Méndez en ocasión del debate legislativo sobre la Ley Núm. 100 de 24 de junio de 1983, enmendatoria de la Ley de Cierre:
La condición económica que puede señalarse como un ele-mento para permitir la apertura de los establecimientos co-merciales el domingo. Es un elemento que no puede permi-tirse que rija las normas de vida de un pueblo, porque si todo lo tuviéramos que medir en términos de ingreso y de egresos, de contabilidad económica la vida del hombre se iría redu-ciendo en sus horizontes espirituales y cada persona que se llama a trabajar un domingo en un establecimiento o en cualquier sitio, él se priva del disfrute que la sociedad ha señalado en términos de las áreas que se abran para ese dis-frute.
Si un pueblo se acostumbra el domingo a ir los padres y los niños a volar chiringas los domingos en el Morro y ese es el hábito, esa es la costumbre, ese es el día que ellos tienen libre por disposición de las horas de trabajo que le requiere la Ley o que les permite la Ley y han hecho de tradición utilizar ese domingo para su recreación, para ir a la playa, para ir a volar chiringas en el Morro, para ir al juego de pelota. [¿]Por qué no se hacen los juegos de pelota o las actividades deportivas en otros días de la semana que no sea sábado o domingo? Porque es cuando tien[e] el tiempo libre la sociedad puertorriqueña.
Esto podría ser el comienzo de desnaturalizar esas tradi-ciones y de crear una serie de conflictos entre las personas *717que desean compartir ese domingo con su familia. Porque las normas establecidas por las otras actividades del pais se ri-gen a base de que el domingo es día feriado. De que el trabajo se realiza de lunes a viernes o de lunes a sábado y entonces usted permite que un sector de esa sociedad trabaje domingo.
Al uno permitirlo ya usted está rompiendo la unidad familiar en torno a estar juntos y a la recreación que pueden disfrutar las familias como unidad familiar. (Énfasis suplido.) XXXVII Diario de Sesiones de la Asamblea Legislativa (Senado), Núm. 38, pág. 3193 (1983).
Las palabras anteriores, por su cercanía temporal, son un elocuente y fiel reflejo de la percepción de la Legislatura so-bre algunas de las finalidades actuales de la Ley de Cierre. Definitivamente el devenir histórico se ha encargado de con-ferirle unos fines más amplios, en concordancia con las nuevas exigencias de la sociedad puertorriqueña, a medida que se debate la calidad de vida y se ha hecho más patente su necesidad como valor de gran preeminencia.
Su propósito inicial se ensanchó. Hoy, entre sus otros ob-jetivos legítimos, se encuentran el impedir que el proceso de descomposición familiar sea más acelerado,(7) detener el de-terioro de la calidad de vida, desalentar el consumerismo mi-*718mético desenfrenado(8) y evitar ciertas prácticas monopolís-ticas. La experiencia y la propia dinámica social se han en-cargado de ensanchar sus horizontes.
Otras manifestaciones recientes en el ámbito económico de la Asamblea Legislativa arrojan luz. Al respecto, la Comi-sión Conjunta de la Cámara de Representantes señaló:
Vuestras comisiones entienden que es recomendable mante-ner los comercios sujetos a la Ley de Cierre cerrados durante el domingo y disponer un horario más flexible para estos esta-blecimientos durante ciertos días de la semana que permita que el consumidor realice sus compras durante un periodo más prolongado. Después de ponderar los argumentos pre-sentados ante estas Comisiones, existe el convencimiento de que si se liberaliza la ley en forma desmedida, los grandes establecimientos podrán beneficiarse como resultado de un aumento en sus operaciones. Por otro lado, entendemos que para los comercios pequeños y medianos el horario extendido aumentará el costo de operación particularmente en los ren-glones de nómina, electricidad y seguridad. Con toda probabi-lidad este aumento en el costo de operación no guardará pro-porción con el aumento en ventas, produciéndose un balance negativo y su posible desaparición.
De producirse estos efectos adversos, ello producirá un au-mento en precios para el consumidor lo que agravará la si-tuación de muchas familias puertorriqueñas, y en especial, *719la de aquellas más necesitadas. Informe Conjunto de las Co-misiones de Comercio e Industria de lo Jurídico Penal y de Asuntos del Consumidor de la Cámara de Representantes so-bre el P. de la C. 678 de 5 de abril de 1983, pág. 7.(9)
Las expresiones anteriores reflejan una preocupación por la suerte que pudieran correr los pequeños y medianos comerciantes, así como los consumidores, de no estar prote-gidos por la Ley de Cierre. Alertan sobre las ventajas com-petitivas que disfrutarían los grandes establecimientos co-merciales y del consiguiente desequilibrio económico que provocaría su derogación. (10)
Bajo esta perspectiva incidió el ilustrado tribunal de ins-tancia al concluir que “[l]a protección a pequeños ... comer-ciantes contra la competencia de los establecimientos ma-yores, como sostienen las partes que favorecen la vigencia de la Ley de Cierre en este caso, no aparece como propósito de esta ley’\ (Énfasis suplido.) Civil Núm. 86-2716(902) de 25 de junio de 1986, pág. 40. Como vimos anteriormente, las expre-siones legislativas al respecto son meridianamente claras y merecen ser adjudicadas en su justo valor.
> I — I
Superado el estrecho prisma que limita los propósitos del estatuto a la sola protección del trabajador puertorriqueño, nos vemos obligados a rechazar el intento de justificar su obsolescencia y virtual inconstitucionalidad, utilizando como fundamento y excusa la legislación laboral que rige en *720Puerto Rico actualmente. (11) Dicha legislación atiende pro-pósitos específicos de la clase trabajadora puertorriqueña que no se equiparan a los objetivos más amplios de la Ley de Cierre.
No obstante, las objeciones de los demandantes e inter-ventores apelados a su validez constitucional se fundan en las garantías del debido proceso de ley y de la igual protec-ción de las leyes preceptuadas en nuestra Constitución y en la federal. Concentrémonos en las mismas.
Pueblo International, Inc., ISAACAR, Inc. y otros esta-blecimientos opositores similares argumentan que el esta-tuto les viola el derecho constitucional —sin que esté razona-blemente justificado— a disfrutar de su propiedad y a hacer negocios los días y las horas a su conveniencia. Alegan, a su vez, que la ley establece una clasificación arbitraria e injusti-ficada, pues permite a otras personas y entidades comer-ciales similares lo que a ellos les prohíbe.
Ciertamente la exposición narrativa de la prueba refleja que Pueblo International, Inc. et al. venderían menos y, por ende, se reducirían sus ganancias económicas de no poder abrir los domingos y días feriados. Indubitadamente se trata de un interés estrictamente económico que les impulsa a abrir en dichos días. Sin embargo, esa propia prueba demos-tró que, mientras permanecieron cerrados, un alto por ciento de las ventas dominicales y de los días feriados se transfirie-ron al resto de la semana. Comparado con el volumen de ventas anuales, el impacto económico verdadero de no abrir los domingos es mínimo. Igual experiencia tuvieron los Su-permercados Amigo que favorecen la ley.
Es menester aclarar, por vía de paréntesis, que la prueba de los demandantes y apelados Pueblo International, Inc. *721et al. descansó exclusivamente en el impacto económico de la Ley de Cierre sobre ellos. La prueba pericial de los deman-dados y apelantes sobre el interés social y económico del Estado no fue rebatida. Además, M.I.D.A., el Comité Pro Ley de Cierre y el Centro Unido de Detallistas de Puerto Rico, aportaron prueba tendente a demostrar lo esencial que es para la economía del país mantener vigente la ley en pro-tección del pequeño comerciante y de la libertad, vida familiar e intimidad del obrero. Se desfiló prueba pericial no contradicha de que, por tradición,, el domingo es un día de reunión familiar. El sociólogo, David Hernández Toledo, aludió cómo la desintegración del núcleo familiar es uno de los múltiples factores que directamente contribuyen a los problemas sociales de delincuencia juvenil y de adicción a las drogas.
En cuanto a los demandantes individuales —-jóvenes es-tudiantes, excepto uno— empleados todos de Pueblo International, Inc., plantean que la ley les priva de oportunidades de trabajo, limita sus ingresos y libertad para trabajar cuando lo estimen conveniente, además de crear categorías arbitrarias. Estos señalamientos de inconstitucionalidad nos obligan a discutir detenidamente los criterios jurídicos de revisión judicial disponibles bajo nuestro cuerpo doctrinario con una breve referencia inicial a la trayectoria federal aná-loga.
En Estados Unidos, el Tribunal Supremo federal no ha adoptado una teoría jurisprudencial unitaria para la inter-pretación de la cláusula de igual protección de las leyes. Dicho Foro ha seguido un enfoque de tres (3) niveles, a saber, el criterio de escrutinio estricto o examen minucioso (strict scrutiny), el criterio de racionalidad mínima(12) y el interme-dio. Este desarrollo “es generalmente el producto de cam-*722bios en la composición del Tribunal Supremo estadounidense y circunstancias hist[ó]rico[-]sociales propias de dicho país. Véase: [G.] Gunther, The Supreme Court 1971 Term, Foreword: In Search of Evolving Doctrine on a Changing Court: A Model for a Newer Equal Protection, 86 Harv. L. Rev. 1 (1972)”. Hermina González v. Srio del Trabajo, 107 D.P.R. 667, 678-679 (1978), opinión disidente del entonces Juez Pre-sidente Señor Trías Monge.
En múltiples ocasiones hemos discutido estos distintos escrutinios. Alicea v. Córdova, 117 D.P.R. 676 (1986); Vélez v. Srio. de Justicia, 115 D.P.R. 538 (1984); Marina Ind., Inc. v. Brown Boveri Corp., 114 D.P.R. 64 (1983); León Rosario v. Torres, 109 D.P.R. 804 (1980); Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975). Alicea v. Córdova, supra, págs. 687-688, compendia sus perfiles:
Bajo el escrutinio deferencial o racional, las clasificaciones no se declaran inválidas a menos que no exista un interés legí-timo del Estado en la clasificación cuestionada o que no pueda establecerse un nexo racional entre la clasificación y el interés estatal. Hermina González v. Srio. del Trabajo, supra, pág. 673. Bajo éste, si puede concebirse cualquier situación de he-chos que justifique la clasificación, la misma debe declararse válida. El peso de la prueba para demostrar que no hay un interés legítimo del Estado o no hay nexo racional recae sobre la parte que cuestiona su validez. Zachry International v. Tribunal Superior, supra; Vélez v. Srio. de Justicia, supra. Dicho criterio es generalmente utilizado para determinar la consti-tucionalidad de la legislación de naturaleza económica-social. Marina Ind., Inc. v. Brown Boveri Corp., supra; Vélez v. Srio. de Justicia, supra; Vda. de Mirandas. Srio. de Hacienda, 114 D.P.R. 11 (1983).
El escrutinio estricto le exige “al estado demostrar la exis-tencia de un interés público apremiante o de superior jerar-quía (compelling state interest) que justifique la clasificación y que la misma promueva necesariamente la consecución de ese interés”. Zachry International v. Tribunal Superior, supra, págs. 277-278. Dicho escrutinio será aplicado cuando la clasi-*723ficación afecte derechos fundamentales o sea inherentemente sospechosa. (Énfasis suplido.)
Históricamente ubicado, el escrutinio intermedio, nuevo desarrollo de la Corte Burger, surgió a mediados de la dé-cada del setenta. “[E]s activado cuando la clasificación legis-lativa afecta ‘intereses individuales importantes, aunque no necesariamente fundamentales, y el uso de criterios sensi-tivos de clasificación, aunque no sean necesariamente sospe-chosos’. León Rosario v. Torres, supra, pág. 814. Dicho es-crutinio es ‘más riguroso que el criterio tradicional mínimo pero menos que el del escrutinio estricto’. Hermina Gonzá-lez v. Srio. del Trabajo, supra, pág. 679. Bajo este escrutinio, para resistir el ataque constitucional la clasificación legisla-tiva debe servir objetivos gubernamentales importantes y estar sustancialmente relacionada a la consecución de dichos objetivos. Reed v. Reed, 404 U.S. 71, 75 (1971); Craig v. Boren, 429 U.S. 190, 197 (1976).” Alicea v. Córdova, supra, pág. 687.
Consistentemente, al interpretar nuestra cláusula de igual protección, hemos incorporado dos (2) de estos tres (3) enfoques: el estricto y el de racionalidad mínima. Reitera-damente nos hemos negado a adoptar el enfoque interme-dio. Vélez v. Srio. de Justicia, supra, pág. 538 esc. 2. Bajo esta óptica, hemos resuelto que aquellas clasificaciones que se someten a escrutinio intermedio en Estados Unidos, aquí serán consideradas bajo el estricto. Zachry International v. Tribunal Superior, supra; Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); Ocasio v. Díaz, 88 D.P.R. 676 (1963). En esta sombrilla quedan resguardadas las clasifica-ciones fundadas en sexo, raza, ciudadanía, origen nacional y nacimiento. Bajo nuestra Constitución, distinto a la federal, las mismas son inherentemente sospechosas y, por lo tanto, están sujetas a un estricto escrutinio judicial. El caso de autos no justifica, pues, importar a nuestro aservo doctri-nario el escurridizo y bicéfalo enfoque intermedio.
*724Sobre este extremo, nos preocupa profundamente el sig-nificado y alcance que pueda tener el planteamiento en el disenso del Juez Presidente Señor Pons Núñez, referente a la negativa de este Tribunal a adoptar en su solución el es-crutinio intermedio. A su entender, esta omisión coloca al Poder Judicial puertorriqueño —en materia de análisis cons-titucional— en una situación de desventaja frente a los tribu-nales federales. Se impone, pues, una breve reflexión. A fin de cuentas, la postura doctrinaria de escrutinio dual prevale-ciente —estricto y de racionalidad mínima— responde a unas profundas razones históricas y jurídicas que no es posi-ble ignorar. Primero, la utilización del escrutinio intermedio en Estados Unidos tiene su particular justificación. Allá, las situaciones que dieron lugar a su génesis respondieron a unas deficiencias de su propia Constitución en cuanto a la naturaleza de los derechos involucrados. Aquí, en Puerto Rico, por tratarse de derechos fundamentales consagrados en la Constitución, el examen bajo el escrutinio estricto es ineludible. Segundo, el argumento constituye una abstrac-ción de nuestra escala valorativa constitucional. Esa gran diferencia nos impide seguir ciegamente los vaivenes que ha experimentado la trilogía de criterios de análisis constitucio-nal en la esfera federal. Tercero, conlleva el riesgo de colo-carnos en la precaria situación d efederalizar toda interpre-tación de nuestra Ley Fundamental. Rechazamos ese sín-drome. Y cuarto, esa propuesta choca frontalmente con su reclamo de “que no hay nada que impida que sigamos en Puerto Rico un modelo distinto al norteamericano, en aten-ción a nuestra particular situación social y cultural y la he-chura liberal de nuestra Constitución, siempre que ello no restrinja los derechos reconocidos bajo la Constitución federal”. (Énfasis suplido.) Opinión disidente, págs. 798-799.
La igual protección de las leyes no implica que todos los ciudadanos tienen que ser tratados de igual manera. Ahora bien, todo trato desigual debe justificarse. En materia de re-glamentación socioeconómica no se viola la cláusula de igual *725protección de las leyes meramente porque las clasificaciones estatutarias sean imperfectas. Para resolver los profundos, complejos y dificultosos problemas que afectan el país es indispensable que eí Estado tenga el poder de establecer clasi-ficaciones socioeconómicas, aunque las líneas de demarca-ción no sean totalmente claras si las situaciones tácticas lo justifican. M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 319 (1987); Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518, 531 (1972).
Frente a esta panorámica, surgen otros valores cognosci-bles. La Ley Fundamental proclama que ninguna persona será privada de su libertad o de su propiedad sin el debido proceso de ley. Esta garantía constitucional en ocasiones permite impugnar exitosamente el poder de reglamentación del Estado. Aclaramos, sin embargo, que el análisis bajo la cláusula del debido proceso es similar al de la igual protec-ción de las leyes, salvo cuando se afectan derechos funda-mentales o existan clasificaciones sospechosas. Marina Ind., Inc. v. Brown Boveri Corp., supra; Zachry International v. Tribunal Superior, supra.
Básicamente, la garantía del debido proceso de ley exige que un estatuto de naturaleza socioeconómico no sea irrazo-nable, arbitrario, caprichoso y que el medio elegido tenga una relación racional con el interés que se persigue. Salas v. Municipio de Moca, 119 D.P.R. 625 (1987); Morales v. Lizarribar, 100 D.P.R. 717 (1972); A Roig, Sucrs, v. Junta Azucarera, 77 D.P.R. 342 (1954). Al examinar cualquier señala-miento sobre la validez de un estatuto de este tipo estamos llamados a concederle gran deferencia a los Poderes Legisla-tivo y Ejecutivo. Está plenamente asentada la idea de que esos poderes cuentan con la pericia suficiente para llevar a cabo un adecuado proceso de legislación y reglamentación. Por esta razón, el estatuto o reglamento, según sea el caso, se presume constitucional y el peso de la prueba recae sobre quien cuestiona su validez.
*726V
En virtud de estas coordenadas, erró el tribunal de ins-tancia al concluir, en cuanto a los estudiantes trabajadores, que la ley les vulneraba su derecho fundamental al trabajo. Al hacerlo, dicho foro aplicó el escrutinio estricto. Estimó que el Estado no había probado la existencia de un interés apremiante adelantado por esta legislación, como tampoco que no había disponible alternativa alguna menos drástica para lograr el fin perseguido.
Ciertamente el derecho al trabajo ocupa un alto rango en la constelación de valores constitucionales. Diversas disposi-ciones constitucionales así lo acreditan. (13) También nuestra *727jurisprudencia ha enriquecido celosamente ese derecho fundamental. Hernández Cruz v. Sria. de Instrucción, 117 D.P.R. 606 (1986); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986); Amy v. Adm. Deporte Hípico, 116 D.P.R. 414 (1985); Ortiz Cruz v. Junta Hípica, 101 D.P.R. 791 (1973).
Ahora bien, hemos de resistir la tentación de sumer-girnos en una solución esotérica al confrontar este plantea-miento. Desde el punto de buena metodología técnico-jurí-dica, debemos comenzar por definir adecuadamente los con-tornos del derecho constitucional invocado, aquí el derecho fundamental al trabajo; después, examinar si a la luz de los hechos se viola o se interfiere sustancialmente con el mismo y detectar si esa infracción o interferencia es permisible, y por último, realizar el análisis correspondiente a la luz del escrutinio adecuado.
Siguiendo este enfoque, notamos que la principal debili-dad del método seguido por el tribunal de instancia consistió precisamente en partir de la premisa de que a los deman-dantes y apelados individuales —estudiantes trabajadores— les asiste un derecho al trabajo quebrantado por la Ley de Cierre. La premisa es errónea, pues parte de la visión de que ese derecho, aunque fundamental, es absoluto. No toma en cuenta el alcance integral y verdadero de las disposiciones constitucionales pertinentes, así como nuestros pronuncia-mientos jurisprudenciales al respecto.(14) Expongamos so-meramente sus perfiles.
*728El Art. II, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 327, “reconoce el derecho de todo trabajador a escoger libremente su ocupación y a renunciar a ella, a reci-bir igual paga por igual trabajo, a un salario mínimo razona-ble, a protección contra riesgos para su salud o integridad personal en su trabajo o empleo, y a una jornada ordinaria que no exceda de ocho horas de trabajo. Sólo podrá traba-jarse en exceso de este límite diario, mediante compensación extraordinaria que nunca será menor de una vez y media el tipo de salario ordinario, según se disponga por ley”.
Según el 4 Diario de Sesiones de la Convención Constitu-yente 2574 (1952), “[l]a primera cláusula subraya el carácter, libre y voluntario de todo trabajo. A nadie se puede imponer una tarea en contra de su voluntad; tampoco se pierde nunca el derecho a renunciar”.
En torno a la garantía de paga extraordinaria por jor-nada de trabajo en exceso de ocho (8) horas, su propósito no es permitir al trabajador exigir una jornada mayor de tra-bajo para incrementar su remuneración. La paga adicional constituye un disuasivo al patrono con miras a evitar que le imponga al empleado una jornada en exceso de esas ocho (8) *729horas. Directamente promueve el descanso postjornada dia-ria regular e indirectamente el empleo de otros cuando la necesidad patronal extraordinaria se convierte en un es-quema operacional recurrente.
En cuanto al derecho de los obreros “a organizarse y a negociar colectivamente con sus patronos por mediación de representantes de su propia y libre selección para promover su bienestar”, dispuesto en el Art. II, Sec. 17, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 329, su ámbito fue explicado por la Convención Constituyente, la cual señaló que repre-sentaba un conjunto de derechos cuyo eje central era “pro-veer al trabajador una manera eficaz y práctica para contra-tar con su patrono. El trabajador, tomado por sí solo, no está en posición económica de discutir de igual a igual con su pa-trono las condiciones de su empleo. El convenio colectivo[,] mediante representantes de su propia selección, brinda al trabajador individual un instrumento equiparad or de fuer-zas y de responsabilidad; en virtud de él los obreros quedan constituidos en una unidad y como.tal unidad convienen co-lectivamente con su patrono”. Diario de Sesiones, supra, pág. 2574. Este marco fundamental ha servido jurispruden-cialmente para adjudicar hechos o circunstancias fronte-rizas. Una mirada a esa casuística nos permite desentrañar el problema teórico y hacer viable la solución jurídica co-rrecta de la controversia de autos.
En Ortiz Cruz v. Junta Hípica, supra, salvaguardamos el derecho de un entrenador a continuar en el disfrute de su empleo bajo las cláusulas de igual protección de las leyes y del debido proceso de ley en su variante procesal. En Amy v. Adm. Deporte Hípico, supra —frente a la negativa del Admi-nistrador Hípico a concederle una licencia de jinete por éste alegadamente haber participado en actividades ilegales rela-cionadas con el hipismo en Estados Unidos— señalamos que “[e]l derecho a un empleo, esto es, a devengar ingresos y a tener una vida justa y decente, es un principio inalienable al *730hombre, preexistente a la más antigua de las constituciones conocidas. El destino incierto de la frustrada Sec. 20 de nuestra Constitución, late entre aquellos derechos que aun-que no se mencionan expresamente en el texto, el pueblo se reserva frente al poder político creado”. Amy v. Adm. De-porte Hípico, supra, pág. 421. La razón de decidir estuvo predicada al impacto de la pena impuesta —suspensión inde-finida— como único medio de subsistencia.(15)
Y Arroyo v. Rattan Specialties, Inc., supra, versaba so-bre la permanencia de un trabajador cuyo empleo dependía de que se sometiera a la prueba de polígrafo que le era re-querida por el patrono. Se conjugaron el derecho al trabajo con el derecho a la intimidad. Por último, más recientemente, en Hernández Cruz v. Sria. de Instrucción-, supra, discu-timos la legitimidad de un despido automático de una emple-ada del Estado por haber sido convicta de homicidio involun-tario.
Estos cuatro (4) casos tienen como denominador común un elemento: el derecho al trabajo ante las actuaciones irra-zonables de funcionarios públicos —excepto en Arroyo v. Rattan Specialties, Inc., supra (recuérdese que el derecho a la intimidad se puede invocar frente a una persona pri-vada)— que privaron totalmente a los obreros de su trabajo.
Contrario a esta casuística, el de autos no trata situa-ciones en las que se haya negado rotundamente el derecho al trabajo a unas personas. Sencillamente el Estado, vía la Le-gislatura, ha limitado su desempeño a unos días y horas de la *731semana. Nada impide a los estudiantes empleados trabajar los seis (6) días restantes de la semana.(16)
Distinto a lo ocurrido en Amy v. Adm. Deporte Hípico, supra, a ellos no se les ha privado de su fuente principal de ingresos. Tampoco son personas que no sepan o no puedan realizar otro oficio. De hecho, son estudiantes que se están preparando para desempeñar oficios o profesiones dife-rentes a las que realizan en los supermercados Pueblo International, Inc.
La posición de Pueblo International, Inc. y estos estu-diantes empleados parte de la hipótesis errónea de que el fundamental derecho al trabajo es absoluto. Hemos visto que no es así. El Estado puede válidamente legislar —como lo ha hecho con la Ley de Cierre— y reglamentar la actividad eco-nómica y social del país. Así existe, como ejemplo, legislación que limita el derecho al trabajo a menores de edad, quienes no reúnen unos requisitos de salud en el desempeño de prác-ticas ilícitas, y a individuos que no reúnen ciertas o particu-lares características o destrezas, etc.
La vigencia de la Ley de Cierre no afecta el derecho de los estudiantes empleados a una libre selección de su ocupa-ción como tampoco a renunciarla. Sólo los restringe en cuanto al domingo y días feriados. Este aspecto merece acla-rarse, pues de lo contrario podría darse la falsa impresión de que el Estado no está facultado para imponer determinados requisitos a un individuo en la selección de un empleo. Des-pués de todo, como indicáramos anteriormente, lo que persi-gue la garantía constitucional es que el trabajo tenga un ca-rácter voluntario, esto es, terminar de una vez y para siem-pre con las funestas prácticas esclavistas del pasado o con la servidumbre involuntaria. Tampoco les impide organizarse y negociar colectivamente. Otra vez el Estado, en el ejercicio *732de su poder de reglamentación, puede señalar límites al con-tenido de los asuntos a negociarse. Mientras subsista la Ley de Cierre, no está sujeto a negociación lo relacionado con los días y las horas que la ley ordena el cierre. Todo convenio colectivo “es la ley entre las partes, siempre y cuando no contravenga las leyes ni la Constitución”. Pérez v. Autoridad Fuentes Fluviales, 87 D.P.R. 118, 122 (1963).
“El derecho constitucional consagrado en el Art. II, Sec. 17 de la Carta de Derechos, preceptuando que los trabaja-dores podrán organizarse y negociar colectivamente con sus patronos .. por mediación de representantes de su propia y libre selección’, y otros no son absolutos. ‘[L]os derechos in-dividuales tienen que entenderse dentro del cuadro general de la sociedad con arreglo a las limitaciones inherentes a la vida en común.’ 4 Diario de Sesiones de la Convención Constituyente de Puerto Rico, 2576 (1961); Pérez v. Autoridad Fuentes Fluviales, 87 D.P.R. 118, 123-124 (1963). El Poder Legislativo puede imponer condiciones necesarias para el ejercicio razonable de tales derechos.” S.I. U. de P.R. v. Otis Elevator Co., 105 D.P.R. 832, 842-843 (1977).
Una observación adicional. Si justipreciamos los re-clamos de los estudiantes empleados de Pueblo International, Inc. a base de un balance de intereses, aflora que ellos no toman en cuenta los deseos de los demás trabajadores de los centros comerciales que se oponen a sus pretensiones. Aun-que no se les certificó como clase/17) algunos comparecieron a defender la constitucionalidad de la Ley de Cierre. La sen-tencia del tribunal de instancia da la impresión de que *733existe un rebudio generalizado a la ley en la clase trabaja-dora, cuando es todo lo contrario.(18)
Más importante aún, por ser el descanso consustancial con el derecho al trabajo, la Ley de Cierre protege ese dere-cho a los trabajadores regulares de las empresas comer-ciales. Así, de prevalecer la contención de los estudiantes —trabajadores a tiempo parcial y transitorios— nos encon-tramos con la paradójica situación de estar protegiendo una minoría a base del sacrificio de la mayoría.
No podemos aceptar la tesis de preeminencia del derecho de los estudiantes trabajadores a obtener su sustento para ganarse la vida sobre el derecho del descanso de la mayoría de los trabajadores. Primero, la misma parte de la premisa errónea de que a los estudiantes trabajadores se les niega absolutamente su derecho al trabajo. Ya hemos demostrado —y no es necesario repetir— que la Ley de Cierre sólo im-pone restricciones en horas de determinados días, las cuales son perfectamente válidas según el esquema legislativo vi-gente y están fundadas en el poder de razón de Estado y la doctrina de deferencia judicial. Y segundo, si bien adver-timos que la Constitución tiene como fin velar por los dere-chos de las minorías, ello no es su único y exclusivo propó-sito. El derecho de las minorías para prevalecer frente a las mayorías sólo se afecta cuando las mismas encuentran apoyo en la propia Constitución, en la ley o en los reglamentos. Esa no es la situación de autos.
Los efectos negativos de un decreto de inconstitucionali-dad sobre el trabajador se extenderían sobre su calidad de vida. Sin esta protección legal, cualquier patrono podría exi-gir, como condición de empleo, que el empleado trabaje los *734domingos y días feriados. La negativa de éste a así laborar técnicamente —salvo la generosidad patronal o acuerdo de una unión— sería insubordinación, violación de las normas de la empresa o susceptible de ser considerada abandono de empleo. Como apunta la interventora apelante M.I.D.A., “cualquier patrono podría establecer que sus tiendas abrirán veinticuatro (24) horas al día y requerirle a los trabajadores que presten servicio en los turnos de la noche. Esa es la práctica de Pueblo en el Estado de Florida (véase página 20 de la Exposición Narrativa). Los empleados sólo podrán co-brar horas extras, cuando trabajen más de ocho (8) horas al día o de cuarenta (40) horas a la semana. Surge claramente del récord en el presente caso que la mayoría de los em-pleados de los demandantes son empleados a tiempo parcial que, como regla general, no trabajan más de cuatro (4) horas al día o veinte (20) horas a la semana. Bajo ese esquema nunca tendrían derecho al pago de horas extras. Se evade también la garantía de compensación mínima de cuarenta (40) horas a la semana establecido por el Decreto Mandato-rio Número 8, según enmendado el 5 de mayo de 1986”. (Én-fasis suplido.) Alegato de la interventora apelante, págs. 10-11.
Recapitulando, el derecho al trabajo, en la forma que ha sido invocado por parte de los demandantes individuales, no encuentra apoyo constitucional ni jurisprudencial. La legis-lación impugnada, por ser de índole económica y social, li-mita nuestra intervención en el asunto. Hacerlo en estas cir-cunstancias nos convertiría en lochnerianos(19) a destiempo.
*735VI
Conforme este prisma, es evidente que el escrutinio mí-nimo tradicional es el adecuado para examinar la alegación de menoscabo de los intereses aducidos por Pueblo International, Inc., ISAACAR, Inc. y otras empresas dueñas de es-tablecimientos comerciales. Ello es consecuencia del cuerpo doctrinario jurisprudencial en materia económica. Salas v. Municipio de Moca, supra; M. & B.S., Inc. v. Depto. de Agricultura, supra; Vélez v. Srio. de Justicia, supra; Marina Ind., Inc. v. Brown Boveri Corp., supra; U.S. Brewers Assoc. v. Srio. de Hacienda, 109 D.P.R. 456 (1980); E.L.A. v. Márquez, 93 D.P.R. 393 (1966).
Bajo este criterio de revisión judicial no se mantiene la decisión ni los fundamentos del tribunal de instancia. Como antes indicado, su premisa mayor es que el único propósito legítimo de la Ley de Cierre fue procurar el descanso de los trabajadores. En virtud de esa premisa concluyó que el esta-tuto no tenía razón de ser, pues a su entender la clasificación de establecimientos entre exentos y no exentos estaba ca-rente de fundamento sustancial relacionado con dicho propó-sito, además de caprichosa y discriminatoria. Arribó a esa conclusión a la luz de los fundamentos siguientes: (1) para los trabajadores exentos no se concibe el domingo como un día de descanso; (2) por efecto de sus exclusiones, 'la ley sólo alcanza el 12.5% de la fuerza laboral; (3) las actividades del sector industrial son más agotadoras que las de venta de comestibles al detal; (4) la exención de los bancos es extraña a los propósitos de la ley, y (5) las excepciones son inconexas entre sí.
Aunque respetable, el análisis no es correcto ni completo. Hemos demostrado que la Ley de Cierre tiene unos propó-sitos y efectos socioeconómicos más amplios que simple-*736mente proveer un día de descanso a la clase trabajadora. Esta vertiente nos permite descubrir la racionalidad del es-tatuto original y sus múltiples enmiendas, y concluir que la Asamblea Legislativa tuvo razones de suficiente peso para eximir algunas actividades o establecimientos comerciales e industriales de sus efectos. Las mismas caen dentro de las prerrogativas de la Legislatura según el estado de derecho vigente prevaleciente por años en esta jurisdicción. De la existencia de las excepciones sólo emerge la realidad de que no siempre ha sido posible proteger y mantener la institu-ción del domingo como día de descanso familiar. Exami-nemos detenidamente los fundamentos del tribunal senten-ciador.
Primeramente, parte de la fuerza laboral no goza de ese derecho por razón de unas excepciones fundadas en las nece-sidades, emergencias y otras actividades que hacen menes-ter el servicio humano. La vida sigue un curso inexorable que no permite el aplazamiento de unos servicios que por inminencia o por costumbre demandan la presencia del tra-bajador en ese día. Tales son las áreas esenciales de salud, policía, electricidad, agua, comunicaciones, bomberos y otros, amén de todo lo concerniente al mundo del entreteni-miento, precisamente más activo y operante en ese día en que la mayoría descansa. Los cines, los restaurantes y los parques de diversiones son sólo ejemplos de la red de activi-dad a la que se entrega un pueblo que demanda el servicio de quienes operan esa rama de proceder humano.
Segundo, merece especial atención el énfasis que incluye el foro de instancia en relación con la magnitud del sector no cubierto por la ley, utilizado como fundamento primario para su determinación final. Nos referimos a que sólo el 12.5% de la fuerza laboral está sujeta a la prohibición, lo cual a su juicio es inconstitucionalmente irrazonable. Como argu-mento, este por ciento representa una estadística fría que no reproduce fielmente la situación e inintencionalmente en-*737mascara la realidad. El universo numérico es más amplio. Si con ojo perspicaz la examinamos, inmediatamente descu-brimos que el 12.5% excluye los 263,000 trabajadores del sector público.(20) Esta cifra actualmente representa un seg-mento sustancial: el 33.1% de la fuerza trabajadora del país.(21) Aunque carecemos del desglose exacto de cuántos de estos empleados públicos no trabajan los fines de semana, tomamos conocimiento judicial de que la mayoría no lo hace. La regla general es que los empleados del gobierno estatal, los municipales, los de las corporaciones públicas y los del gobierno federal disfrutan del domingo como día de des-canso, salvo aquellos que se desempeñan en servicios esen-ciales o de emergencia. Asimismo es de conocimiento general que muchos de los trabajadores de los establecimientos comerciales e industriales a los que no cobija la ley no traba-jan durante los días y las horas reglamentadas por el esta-tuto. Si a estas cifras sumamos los 179,000 desempleados(22) que desafortunadamente hay en el país —y los 2,281,000 seres que no forman parte de la fuerza trabajadora — (23) con meridiana claridad podemos concluir que la inmensa mayo-ría de los puertorriqueños tiene disponible el domingo para disfrutarlo de acuerdo con sus intereses y preferencias, lo cual es congruente con los propósitos primarios y secunda-rios de la ley, tales como descanso, unidad familiar, etc.
Tercero, no cabe debilitar el fundamento racional de la ley partiendo del supuesto de que las actividades del sector *738industrial son más agotadoras que las de venta de comestibles al detal. No hay en autos suficiente evidencia en qué apoyar esa conclusión. La proposición nos remite más bien a sus propósitos. Aun así, no es necesario determinar si esa hipótesis es correcta. Como argumento, nos parece que su valor persuasivo se agota si nos limitamos a definir el des-canso como la mera recuperación de fuerzas físicas. Por el contrario, si concebimos el descanso como algo más que el reposo muscular —que trasciende hacia el plano del mundo espiritual— deja de tener mayor importancia la diferencia en fatiga que puedan provocar esas actividades. La psicolo-gía moderna se orienta hacia la búsqueda del reposo, no sólo físico sino espiritual, como esparcimiento que sirve para ali-viar y atenuar las tensiones de la vida citadina.
Cuarto, la exención de las actividades industriales de la cobertura de la ley tuvo otras justificaciones de interés pú-blico. Muchas respondieron a un plan integral inspirado en promover el desarrollo industrial y fortalecer la economía. Así, la Ley Núm. 250 de 9 de mayo de 1950 eximió a las “fábricas de azúcar y alcohol, talleres para la reparación de maquinarias de centrales de azúcar, fábricas de empacar, en-latar y refrigerar frutas y vegetales, tahonas de café, fá-bricas de cemento, de envases de cristal, papel y productos de cerámica, industria de textiles y cualquie[r] otra industria establecida o que se estableciere en lo sucesivo que, a juicio del Comisionado del Trabajo, por razón de su proceso industrial, necesite operar en forma continua”. 1950 Leyes de Puerto Rico 657.
Más tarde, la Ley Núm. 78 de 13 de junio de 1953 dis-pensó a todas las empresas industriales y se reconoció que las restricciones de la ley estaban afectando negativamente el programa de industrialización que venía desarrollándose. Los objetivos de esta legislación pueden entenderse cabal-mente si se ubican en el contexto histórico apropiado. Según el Sr. Teodoro Moscoso, uno de los principales arquitectos *739del fecundo proceso de industrialización de Puerto Rico, el programa tuvo dos (2) fases. “La primera, de 1942 a 1950, más o menos, era una fase de fábricas construidas y ope-radas por el Gobierno (cementos, botellas, calzado, etcétera), emprendida primordialmente como un medio de demostrar al capital privado la factibilidad de una provechosa empresa industrial en la isla.” G.K. Lewis, Puerto Rico: libertad y poder en el Caribe, Río Piedras, Ed. Edil, 1970, págs. 229-230.
Bajo esta estrategia económica gubernamental es natural que se quisieran eliminar todas las trabas jurídicas que pu-dieran frustrar su feliz realización. Los frutos no se hicieron esperar. Así, para “el año 1953 el programa gubernamental de ayuda e incentivos conocido bajo el nombre de Operación Manos a la Obra había atraído a la isla más de 300 plantas manufactureras; más de 25,000 nuevos empleos se agregaron a la lista de pagos insulares; y el ingreso anual neto per cá-pita se había elevado de 122 dólares en 1940 a unos 426 dó-lares trece años después. Hacia 1957 la industria había des-plazado a la agricultura del primer lugar como fuente de in-greso de la economía; por el año 1958 el total de nuevas fá-bricas establecidas había llegado a 500, y a más de 600 dos años más tarde, proveyendo en conjunto 45,900 nuevos empleos . . Lewis, op. cit., págs. 226-227.
Quinto, otras excepciones tienen razones válidas que las respaldan. Así, los hoteles y aeropuertos son puntales de la industria turística del país que por su naturaleza operan de manera continua. Por esta misma razón se eximen los esta-blecimientos comerciales que operan en las zonas turísticas.
Los propósitos recreativos y de unidad familiar justifican la exención de los teatros, los cafés, los restaurantes, los hi-pódromos, las gasolineras, los depósitos de hielo y los lu-gares de diversión. Las lavanderías comerciales que funcio-nan con monedas (laundromats) y los establecimientos co-merciales operados por sus propios dueños, esposas o hijos, *740encuentran apoyo en el hecho de que no tienen empleados. Algunas excepciones responden a razones de salud o servi-cios de emergencia, tales como las farmacias, las agencias funerarias y los establecimientos comerciales que venden bombillas, baterías, linternas, tapones, fusibles, etc.
Los mercados públicos, incluso los que se dedican a la venta de frutas y legumbres, los puestos de carne o lechery las panaderías, por la naturaleza de sus productos y la de-manda de los mismos a base de su frescura, justifican un horario de trabajo más flexible.
Por último, en cuanto a los fines que animaron al legisla-dor a excluir a los bancos del alcance de la ley, reconocemos que existen serias discrepancias. Ello se debe, en gran me-dida, al carácter ambiguo de la Exposición de Motivos(24) del *741P. del S. 366, más tarde Ley Núm. 103 de 26 de junio de 1962, que hizo viable la exclusión. La cuestión permanece en la penumbra. De hecho, dicha exposición de motivos nunca llegó a ser parte integral de la ley, pues se aprobó una en-mienda para eliminarla. Del propio debate no se desprende razón alguna para esa eliminación. Ello nos mueve a suponer que no había un claro consenso sobre los propósitos de la exclusión o, al menos, algunas dudas sobre su legitimidad.
Unos aducen que la razón primordial para excluir a los bancos fue permitirles realizar los procesos de contabilidad fuera de horas de trabajo y así mejorar el servicio a la comu-nidad. Otros sugieren que el propósito real fue permitirles trabajar en las horas proscritas y estar exentos de pagar tiempo extra. Bajo cualesquiera razones, la Legislatura optó por ejercer una determinación inspirada en la naturaleza peculiar de la industria bancaria. Si se justifica o no el que los bancos no tengan que pagar tiempo doble los domingos y días feriados, no es asunto que corresponde al tribunal de-terminar en ausencia de un reclamo de sus empleados.
Los objetivos particulares expuestos de cada una de las excepciones disipan las supuestas inconexiones legislativas del estatuto. No es el número de excepciones, sino si están o no justificadas lo que puede anular la ley. Bajo el escrutinio racional se mantiene su constitucionalidad.(25) City ofWar-*742wick v. Almac’s, Inc., 442 A.2d 1265 (R.I. 1982). En último análisis, el enfoque cuantitativo de excepciones se reduce a una cuestión de semántica susceptible de ser superado me-diante la técnica legislativa de dirigir la prohibición a los es-tablecimientos que no están exentos. Propulsar su nulidad, al decir del Juez Presidente Señor Pons Núñez, a base de “una mirada realista hacia el futuro” (opinión disidente, pág. 809) —bajo el supuesto de que el Legislador tendrá que atempe-rar su aplicación “creando nuevas excepciones” (id.)— no es fundamento válido disponible en el repertorio de criterios jurídico-constitucionales. Ese enfoque atenta contra la norma elemental preceptiva de que los tribunales estamos impedidos de especular y, a destiempo, pronunciarnos en contra de una ley.
Con una visión futurista, no podemos a priori enclaustrar prematuramente la facultad inherente de los cuerpos legisla-tivos para modificar en el mañana ésta o cualesquiera otras leyes. Después de todo, esa es una prerrogativa inherente de la Asamblea Legislativa y constituye la esencia de la regla de deferencia judicial apuntalada en la doctrina de la separación de poderes. No cabe, pues, la hipérbole de caracterizar como obstinación o artificialidad (opinión disidente, págs. 808-809) *743los pasados y presentes esfuerzos legislativos tendentes a actualizar la Ley de Cierre a la realidad puertorriqueña y así conciliar los intereses económicos, sociales y comunitarios en perenne conflicto. En materia de interpretación constitu-cional carecemos del encanto de la magia y del hechizo esfé-rico de la consabida bola de cristal.
YII
Corresponde a la Asamblea Legislativa auscultar la opi-nión pública y evaluar los distintos planteamientos de los sectores interesados —industriales, comerciantes, obreros, consumidores y otros— para luego determinar si su alegado anacronismo relativo requiere derogar total o parcialmente determinado estatuto. Pueblo v. Saldaña, 69 D.P.R. 711, 716 (1949); McCormick v. Marrero, Juez, 64 D.P.R. 260, 267 (1944); M. Taboada & Co. v. Rivera Martínez, Comisionado, 51 D.P.R. 253, 258-273 (1937). También si su vigencia es salu-dable o contraproducente en términos económicos, desem-pleo y otros aspectos sociales mencionados por el ilustrado juez sentenciador, tales como la deserción escolar y la crimi-nalidad.
“Es bien sabido que, en el ejercicio del poder de razón de estado, la legislatura tiene una amplia facultad para la regla-mentación de carácter económico sujeta únicamente a las li-mitaciones impuestas por la garantía del debido procedi-miento de ley. E.L.A. v. Márquez, 93 D.P.R. 393 (1966); A. Roig, Sucrs, v. Junta Azucarera, 77 D.P.R. 342, 357 (1954). Estas limitaciones s[ó]lo requieren que la reglamentación no sea irrazonable, arbitraria o caprichosa y que el medio ele-gido tenga una relación real y sustancial con el objetivo que se persigue. Morales v. Lizarribar, 100 D.P.R. 717 (1972); A. Roig, Sucrs., supra; Central San Vicente v. Junta Azucarera, 78 D.P.R. 799 (1955).” Marina Ind., Inc. v. Brown Boveri Corp., supra, pág. 80.
*744La Ley de Cierre es un estatuto eminentemente de regla-mentación económico-social. No incide fatalmente en dere-chos fundamentales. No existe razón alguna de peso para que nos apartemos de la sabia postura de deferencia al juicio legislativo.(26) Su adjudicación no es equiparable a los valores *745invocados en Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 278 (1978) (derecho a la intimidad), y en Ocasio v. Diaz, supra (igualdad absoluta de los hijos por razón de nacimiento). La preeminencia y jerarquía superior de esos dos (2) derechos *746constitucionales no compara con el reclamo económico de Pueblo International, Inc. y otros supermercados intere-sados exclusivamente en incrementar sus ganancias a ex-pensas de otros derechos individuales, familiares y comuni-tarios. De “nada vale el conocimiento sin amor. No basta co-nocer lo verdadero, sino que hace falta quererlo. Además de la ciencia, además de la filosofía, se necesita la caridad. Las construcciones científicas son estériles y a veces incluso per-judiciales, si no las sostiene la conciencia de los valores supremos, a cuyo servicio deben estar la vida y la obra de los hombres de ciencia. La actividad del jurista se vuelve vana logomaquia o juego fútil de conceptos si, preocupándose úni-camente por un extrínseco, aunque hábil, tecnicismo, pierde de vista el fin esencial que le ha sido asignado: la realización del bien en la forma del derecho .... Las más eruditas cons-trucciones jurídicas deben ser rectificadas en todo o en parte, cuando no correspondan a tal fin, en el que el derecho se encuentra realmente con la moral y con ella se sublima”. (Énfasis suplido.) G. Del Vecchio, Aspectos y Problemas del Derecho, Madrid, Ed. Epesa, 1967, págs. 284-285.
VIII
Solamente si remitimos a la Asamblea Legislativa y al Ejecutivo la cuestión, actuamos en armonía con ese papel y aquel que nos ha conferido la propia Constitución. Intervenir con esta legislación socioeconómica —que no viola el debido procedimiento de ley, la igual protección de las leyes ni afecta derechos fundamentales— implicaría darle la espalda al principio de división de poderes que rige nuestra vida de-mocrática. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958), y su progenie.
De prevalecer la teoría de Pueblo International, Inc. y los otros establecimientos, es claro que al Estado se le haría muy difícil descargar su encomienda de velar por el interés público. Después de todo, prácticamente cualquier regla-*747mentación económica puede incidir directa o indirectamente, de algún modo, en las ganancias de un negocio e inclusive en el trabajo de infinidades de personas. Basta mencionar las leyes de salario mínimo, ambientales, fiscales y toda la legis-lación protectora del trabajo. Esos efectos negativos, per se, no son vindicables constitucionalmente. Ello hubiera abierto una caja de Pandora de contenido “lochneriano”.
La situación se hubiese tornado de grave a crítica. De subsistir el enfoque del tribunal de instancia, difícilmente la Asamblea Legislativa podría remediar el estado de indefen-sión en que hubiera quedado la clase trabajadora. La alter-nativa de legislar para exigir a las empresas y estableci-mientos comerciales que el trabajo los domingos y días fe-riados fuera voluntario, a base de la exclusiva opción del obrero, sería un mito. Igualmente, sería una utopía ordenar el pago a base de una compensación doble por horas traba-jadas durante esos días dentro de una jornada semanal regular de cuarenta (40) horas. La razón es sencilla. Si resolvié-ramos que el Estado no puede constitucionalmente ordenar el cierre de tales empresas y establecimientos durante esos días, no podría exigir por ley o por decreto salarial que su prestación fuera por determinación voluntaria del obrero. Menos, el fijar una compensación doble. Después de todo, para todos los fines esa conclusión de inconstitucionalidad lógicamente implicaría que no son días diferentes. Y si no lo son, ¿cómo entonces reconocerle al obrero esa opción y justi-ficarse la paga extraordinaria si no es precisamente a base de la premisa implícita de que esos días son distintos y, como tales, susceptibles constitucionalmente de un esquema legis-lativo especial? No cabe negar esa facultad constitucional para luego de sus escombros rescatarla.
X I — I
A modo de epílogo reproducimos el siguiente pensa-miento: “Todos los siglos hablan de la justicia, y siempre la *748invocaremos. Hoy tal vez ha llegado a ser una palabra des-gastada por el mal uso hecho de ella. En realidad no todos la contemplamos de idéntica manera. El filósofo y el moralista ven la justicia abstracta. El hombre, sea abogado, sea polí-tico, ha tratado de identificarla con el interés individual de su propia clase, de su propia nación. Para el jurista Injusti-cia es una realidad concreta. Es la síntesis de la vida real. Es una entidad heterogénea compuesta, como el hombre, de materia y espíritu, de oportunidad y de moral, que no se excluyen, sino que se equilibran, de razón y utilidad, de pasado y futuro, de tradición y renovación, que coexisten al igual que en la máquina coexisten freno y motor.” (Énfasis suplido.) B. Biondi, La ciencia del Derecho como arte de lo justo, 9 Anales de la Academia Matritense 323, 352 (1957).
Un estudioso de la materia concluye, con atinada clari-dad, que en “sus aspectos socio-económico y jurídico, la Ley de Cierre afecta muchos sectores de la comunidad simultá-neamente. La voz de éstos se ha dejado oir en varias formas y foros. Cada sector tiende a sobreponer sus intereses a los intereses de los demás, aunque las opiniones no son, caracte-rísticamente, unánimes y hay sectores que reclaman buscar el interés de los demás —sin que tampoco sea característica la unanimidad— en las posturas que asumen”. (Énfasis su-plido.) M.A. Ramírez Pérez, Una visión laboral del impacto de cambios en la Ley de Cierre sobre el empleo, 5 Rev. Cs. Comerciales 29.
Esa falta de unanimidad o de mayoría absoluta ha que-dado manifestada en el empate producido en el seno de este Tribunal. Si habrá de continuar en el futuro, lo descono-cemos. Sin embargo, desde la psicodinámica judicial, es-tamos persuadidos de que el fenómeno histórico, cultural, económico, social, laboral y legal que resume las compleji-dades de la Ley de Cierre podemos expresarlo del siguiente modo: para el economista, un indicador en su hoja de ganan-cias y pérdidas; para ciertas grandes cadenas de supermer-*749cados y comercios, una rémora en su afán de acaparar el mercado; para algunos estudiantes empleados a tiempo par-cial y transitorio, unas horas más de ingreso suplementario; para el pequeño e intermedio comerciante, una protección contra el imperio capitalista; para el trabajador, un merecido descanso; para el consumidor, un estatuto obsoleto que afecta la conveniencia de un día adicional para comprar; para el sociólogo, la identidad colectiva; para el sacerdote o minis-tro, un día de oración; para la familia, una fuente de unidad; para el pueblo puertorriqueño, la preservación de un día co-mún impregnado de aire y sabor diferente.
Al pasar este balance, nos percatamos de lo peligroso y superficial que resulta asumir una posición fundada exclusi-vamente en uno de esos intereses. Una conclusión sí es clara y aflora como verdad indiscutible: aquellos empresarios y consumidores que se oponen a la Ley de Cierre y la tachan de inconstitucional y arcaica son los que regularmente no se verán precisados a renunciar su disfrute ni a trabajar los domingos y días feriados.
La sabiduría, la valoración y el equilibrio de estos intere-ses en conflicto —ausente una lesión atendible en la dimen-sión constitucional— corresponden a los Poderes Legislativo y Ejecutivo. No compete enjuiciarlos al Poder Judicial, cuya lupa en esta compleja materia no tiene el diámetro suficiente para conciliar y canalizar el pluralismo de los sectores que nutren la opinión pública. Por la naturaleza socioeconómica y valores subyacentes de la Ley de Cierre, afortunadamente ha prevalecido otra vez su constitucionalidad. Otro curso de-cisorio hubiese tenido desoladoras consecuencias en nuestro cuerpo doctrinario constitucional; más aún, se hubiese eri-gido a costa del sufrimiento de los más débiles: los trabaja-dores.
*750—O—

(1) A saber, el Secretario de Justicia, el Superintendente de la Policía, el Director de la Oficina de Asuntos Monopolístieos del Departamento de Justicia de Puerto Rico (todos representados por el Procurador General), la Asociación de Mayoristas, Importadores y Detallistas de Alimentos de Puerto Rico, Inc. (M.I.D.A.); el Centro Unido de Detallistas de Puerto Rico y el Comité Pro Ley de Cierre, en representación de empleados de varios de los principales centros co-merciales (Plaza Las Amérieas, Plaza Carolina y Plaza Río Hondo).


(2) Todas las alegaciones y escritos presentados en dicho caso fueron sin perjuicio de que pudieran formularse en cualquier otra causa ante un tribunal competente.


(3) Pueblo International, Inc. y los demandantes y apelados individuales pre-sentaron los testimonios de Ivelisse Hernández Franehesi, Noel Silva Navarro, César Moya Quiñones, Lilia A. Morales Rivera, William Cristóbal Cuadrado, Luz E. Rivera Montesino, su Presidente Manuel I. Vallecillo y el economista José J. Villamil.
ISAACAR, Inc. presentó el testimonio de su presidente y único accionista Lucas Malavé.
M.I.D.A. presentó a su presidente José A. Martí, quien también es Gerente General de Supermercados Amigo, a Josué Rivera Cordero, Presidente de Su-permercados Grande, a Rafael Reyes Santiago, al perito economista Parimal Choudhury y al perito sociólogo David Hernández Toledo.
Por el Centro Unido de Detallistas de Puerto Rico declararon Roberto Figueroa Reyes y la Leda. Lillian Kortright Soler.
El Comité Pro Ley de Cierre presentó los testimonios de Félix Avilés Ortiz, Alicia Martínez, Mayra Hernández, Antonio J. Cruz Bonilla, Anselmo Lugo Reyes y Fortunato Eduardo Ortiz.


(4) “Se dicta [injunction] permanente y [se] ordena a los demandados Héctor Rivera Cruz en su carácter de Secretario de Justicia de Puerto Rico, a Carlos López Feliciano en su carácter de Superintendente de la Policía de Puerto Rico y a Federico Cedo Alzamora en su carácter de Director de la Oficina de Asuntos Monopolísticos del Departamento de Justicia de Puerto Rico, a sus agentes, em-pleados, representantes y cualquier persona que actúe bajo sus órdenes o repre-sentación, que cesen y desistan de poner en vigor de forma alguna dicha ley o cualquier reglamento para ponerla en vigor, contra la demandante Pueblo International, Inc., sus oficiales, directores, agentes[,] empleados o representantes o contra la clase representada en este procedimiento por Pueblo International, *712Inc., compuesta por todos los establecimientos comerciales en Puerto Rico de ventas al por menor hasta ahora cubiertos y no exentos de la referida ley, que, por cualquier razón, deseen abrir los domingos y días feriados, sus oficiales, direc-tores, agentes, empleados o representantes; además, se les proh[í]be de cualquier forma citar, denunciar, arrestar o comenzar proceso judicial alguno, civil o criminal, contra dicha entidad o contra cualquiera de los establecimientos comerciales de la clase por [é]sta representada que se indica, basado, directa o indirecta-mente en la Ley de Cierre o en cualquier reglamento para ponerla en vigor.” Sentencia del Tribunal Superior, 25 de junio de 1986, págs. 1-2.


(5) Ley Núm. 100 de 4 de junio de 1983; Ley Núm. 7 de 26 de julio de 1979; Ley Núm. 100 de 23 de junio de 1977; Ley Núm. 147 de 3 de junio de 1976; Ley Núm. 265 de 30 de julio de 1974; Ley Núm. 121 de 29 de junio de 1971; Ley Núm. 105 de 24 de junio de 1971; Ley Núm. 83 de 24 de junio de 1971; Ley Núm. 90 de 18 de junio de 1968; Ley Núm. 113 de 27 de junio de 1964; Ley Núm. 103 de 26 de junio de 1962; Ley Núm. 142 de 21 de julio de 1960; Ley Núm. 78 de 13 de junio de 1953; Ley Núm. 250 de 9 de mayo de 1950; Ley Núm. 3 de 3 de diciembre de 1947; Ley Núm. 306 de 15 de mayo de 1938; Ley Núm. 54 de 28 de abril de 1930; Ley Núm. 18 de 20 de mayo de 1925; Ley Núm. 26 de 23 de noviembre de 1917; Ley Núm. 24 de 28 de marzo de 1914; Ley Núm. 131 de 9 de agosto de 1913, y Ley Núm. 57 de 13 de marzo de 1913.


(6) Voto disidente del Juez Asociado Señor Negrón García, al que se unió el Juez Asociado Señor Hernández Denton.


(7) “Especialmente las agencias gubernamentales pregonan constantemente que la familia es la institución más importante de nuestra sociedad. No obstante, a[u]n el más somero examen de nuestra realidad, revelaría que el bienestar de la familia está subordinado a los requisitos de la empresa. Es a través del sueldo que devengan los cónyuges que se proveen las bases financieras para la formación de los matrimonios. Son los empresarios los que deciden no sólo quiénes trabajan, sino a qué horas lo hacen y por cuánto dinero. Controlan, por lo tanto, las cir-cunstancias de la vida en familia. En muchos casos los cónyuges enfrentan largas jornadas de trabajo, bajo condiciones de alta competencia, en labores monótonas y repetitivas que resultan muy tediosas. Naturalmente esto repercute en el ho-gar, que recoge los despojos de una pareja que llega cansada e irritada y que ha estado ausente durante largas horas. Esas circunstancias no son las más propi-cias para promover una relación conyugal sana y gratificadora.” (Énfasis su-plido.) M. Muñoz Vázquez y E. Fernández Bauzó, El divorcio en la sociedad puertorriqueña, Río Piedras, Eds. Huracán, 1988, pág. 29.


(8) Una encuesta efectuada por Pueblo International, Inc. demostró que un 91.5% de sus consumidores rechazan la ley.
Sobre este particular, resulta interesante el examen del fenómeno adquisi-tivo. El desarrollo industrial de las pasadas décadas “[ejlevó ... las expectativas y las aspiraciones de las familias puertorriqueñas a niveles nunca antes soñados. Desgraciadamente, esto ocurre en el momento cuando la propaganda comercial en Puerto Rico aumentó sus tentáculos vía la proliferación de los medios masivos de comunicación. Muchas familias, sin experiencia en el manejo de dinero, que nunca antes habían tenido, sucumbieron al consumerismo excesivo, particular-mente, a mi juicio, aquellas familias que se habían movido hacia las ciudades donde el impersonalismo imperante les hacía creer que la adquisición de bienes de consumo les daría [status] en el anonimato urbano y facilitaría su movilidad social. El consumerismo una vez comenzado es contagioso”. I. Suliveres de Martí-nez, La familia puertorriqueña y la desorganización social: ¿causa o efecto!, Escuela de Trabajo Social, Universidad de Puerto Rico, 1983, pág. 4.


(9) Este proyecto oportunamente se convirtió en la Ley Núm. 100 de 4 de junio de 1983 antes aludida.


(10) Aunque los estudios son limitados, insistentemente se ha señalado que de variarse la Ley de Cierre quedarían perjudicados fundamentalmente los su-permercados intermedios. P.R. Latortue, La opinión de los consumidores en torno a la Ley de Cierre, 5 Rev. Cs. Comerciales 42-45.


(11) Ley de Salario Mínimo, Ley Núm. 8 de 5 de abril de 1941 (29 L.P.R.A. sec. 245 y ss.); Ley Núm. 289 de 9 de abril de 1946 (29 L.P.R.A. secs. 295-298); Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. secs. 273(c) y (d), y 274).


(12) También conocido como escrutinio tradicional, del nexo racional o es-crutinio deferencial.


(13) Del alegato de Pueblo International, Inc. y de los propios demandantes y apelados individuales citamos:
“. . . El derecho al trabajo, siendo consustancial a la naturaleza humana, permea la Constitución de Puerto Rico y comprende diversas áreas, entre otras: (i) el derecho de todo trabajador a escoger libremente su ocupación y a renunciar a ella (Artículo II, Sección 16); (ii) el derecho a recibir igual paga por igual tra-bajo (Artículo II, Sección 16); (iii) el derecho a un salario mínimo razonable (Ar-tículo II, Sección 16); (iv) protección contra riesgos para la salud o integridad personal en el trabajo o empleo (Artículo II, Sección 16); (v) el derecho a una jornada ordinaria que no exceda de ocho horas de trabajo (Artículo II, Sección 16); (vi) el derecho a organizarse y negociar colectivamente con su patrono para todo lo concerniente a su bienestar general (Artículo II, Sección 17); véase, Pérez v. Autoridad Fuentes Fluviales, 87 D.P.R. 118, 124 (1963); (vii) el derecho a la huelga (Ajrtículo II, Sección 18); (viii) el derecho a obtener trabajo (implícito en el Artículo II, Secciones 7 y 16); y (ix) el derecho a disfrutar de un nivel de vida adecuado (implícito en el Artículo II, Secciones 7 y 16).
“La naturaleza fundamental del derecho al trabajo se menciona repetida-mente a través de varias secciones del Diario de Sesiones de la Convención Constituyente, como, por ejemplo:
“La sección 15 (hoy 16), una de las secciones más importantes en este documento, se refiere a los derechos del trabajo_T. 2, a la página 1105. (Subra-yado nuestro).
“En la sección 20 la Comisión se ha encarado con el problema que surge cuando, como en el caso nuestro, existen ciertos derechos humanos de carácter fundamental, como el derecho al trabajo. ... T. 4, a las páginas 2530, 2577. (Subrayado nuestro).
“La Comisión subraya la alta dignidad del esfuerzo humano y destina esta sección al señalamiento de los derechos básicos del trabajador como tal. Coloca particular énfasis en aquel grueso de la clase trabajadora que por razón de espe*727cial desvalimiento históricamente ha necesitado, aunque no siempre ha recibido, protección social. T. 4, a la página 2573.” (Énfasis suplido.) Alegato de los deman-dantes apelados, págs. 49-50.


(14) La opinión disidente del Juez Presidente Señor Pons Núñez reconoce que el derecho al empleo “es una actividad de innegable proyección y aprecio en nuestro pueblo”. Opinión disidente, pág. 800. Esta apreciación lleva a conferirle la categoría de derecho “importante, pero no fundamental” (id., pág. 802), y a catalogar las clasificaciones como “sensitivas, pero no sospechosas . . .”. Id., *728pág. 802. A renglón seguido, se apunta que el criterio más adecuado para evaluar esta situación es el escrutinio intermedio. íd., pág. 802. Bajo este razonamiento se crea un balance entre la importancia del interés y la deferencia a los demás poderes. Id., pág. 803. A tal efecto, la opinión determina que desde 1941 el interés gubernamental por la Ley de Cierre ha dejado de ser “importante”, por existir legislación que atiende esos mismos propósitos. íd., pág. 803. Finalmente, con-cluye que “[e]so hace de esta ley un instrumento irrazonable y hasta arbitrario, que no tolera el escrutinio intermedio bajo el debido proceso de ley y de la igual protección de las leyes”. íd., pág. 804.
El análisis de la opinión sufre de varias oscilaciones conceptuales. Por un lado, tiende a degradar el derecho al trabajo de “fundamental” a uno “de innega-ble proyección y aprecio”, esto es, “importante”, como único modo de forzada-mente poder aplicar el análisis intermedio. Opinión disidente, págs. 799-801. Aparte de que cuestionamos esa clasificación, la creemos innecesaria en vista de su conclusión de que en las circunstancias de este caso no se ha violado el mismo. Además, se utiliza el escrutinio intermedio —que ha sido claramente rechazado por este Tribunal— para sostenerse que ni aun bajo el escrutinio deferente sería válida esta legislación. íd., págs. 804 y 805.


(15) Enfatizamos qne Amy Angulo en “la vista declaró que no sabía realizar ningún otro oficio al de montar caballos. Durante cuatro (4) años ha permanecido privado de su única fuente principal de ingresos. De ordinario ello afecta a ter-ceros inocentes, como los miembros del núcleo familiar, cédula vital de nuestra comunidad. La pena indefinida podría constituir y convertirse propiamente en un castigo cruel e inusitado, proscrito por la Constitución. Espinosa v. Ramírez, Alcaide de Cárcel, 72 D.P.R. 901 (1951)”. (Énfasis suplido.) Amy v. Adm. Deporte Hípico, 116 D.P.R. 414, 422 (1985).


(16) De acuerdo con la prueba presentada, éstos a la fecha de la presentación de la demanda, además del domingo, laboraban otros días de la semana.


(17) Tenemos serias reservas sobre la certificación de la clase que se le conce-dió a la demandante apelada Pueblo International, Inc. y de la denegatoria a una petición similar del Comité Pro Ley de Cierre para que se acumularan todos los trabajadores que favorecen el estatuto. No obstante, por entender que es un error que no altera el resultado, nos abstenemos de discutirlo.


(18) Los resultados de una encuesta reflejan que tres (3) de cada cuatro (4) empleados de supermercados y tiendas por departamentos rechazan la apertura dominical. Dr. M.A. Ramírez Pérez, Una visión laboral del impacto de cambios en la Ley de Cierre sobre el empleo, 5 Rev. Cs. Comerciales 29-35.


(19) Lochner v. New York, 198 U.S. 45 (1905). Este famoso caso marcó un hito en la historia del derecho constitucional de Estados Unidos. El Tribunal Supremo entendió que tenía la obligación de proteger el sistema de libre empresa tal y como lo predica el concepto de laissezfaire. Utilizó el debido proceso sustantivo, además de otras cláusulas de la Constitución, para anular legislación que inten-taba regular la vida económica y social del país.
*735Esta visión fue superada totalmente en jurisprudencia posterior. En estos aspectos, hoy día los tribunales prestan gran deferencia a las legislaturas.


(20) Departamento del Trabajo y Recursos Humanos, Informe Estadístico, Vol. 8, Núm. 5, pág. 28.


(21) Departamento del Trabajo y Recursos Humanos, Empleo y Desempleo en Puerto Rico, abril 1988, Tabla 5, pág. 6.


(22) Al presente puede haber variado. Para 1987, la tasa de desempleo fue estimada en un 17.7 por ciento. Junta de Planificación de Puerto Rico, Informe Económico al Gobernador, 1987, pág. XI-13.


(23) Este dato lo obtenemos al restar el grupo trabajador para el año fiscal de 1987 del total de la población (3,294,000 habitantes) para el mismo año. Id., pág. XI-1.


(24) Su Exposición de Motivos dispone:
“El propósito del proyecto de referencia es permitirle a los bancos y demás instituciones financieras realizar trabajos dentro de sus respectivos locales, a puertas cerradas al público, después de las horas determinadas para el cierre de establecimientos comerciales e industriales por el Artículo 553 de nuestro Código Penal. Es por demás conocido que todos los bancos e instituciones financieras tienen la imperiosa necesidad de cuadrar sus operaciones diariamente. Este cuadre de operaciones se realiza después de las horas en que el banco está abierto al público y, a menudo, surgen diferencias que requieren trabajar después de las seis de la tarde a fin de llegar al cuadre de dichas operaciones. Si no se les permite a los bancos trabajar durante esas horas en que no estarían abiertos al público, entorpecería grandemente el desenvolvimiento de sus relaciones con el público con el consiguiente detrimento para las operaciones bancarias en general. Lo que se persigue con el proyecto es que los bancos puedan trabajar a pueHas cerradas después de las seis de la tarde y estar exentos de la obligación de pagar tiempo extra por el mero hecho de que se podría considerar este trabajo como trabajo realizado en horas en que el establecimiento deba permanecer cerrado al público tal y como lo requiere la Ley 379 de 1948. Entendemos que el interés cuasi-público que tienen las funciones de los bancos y establecimientos finan-cieros es más que suficiente para justificar la aprobación de este proyecto. Natu-ralmente, estas instituciones pagarían tiempo extra por horas trabajadas en exceso de ocho (8) al día, etc. Bajo la ley en vigor (Ley 379, supra), cualquier empleado que se viese obligado a trabajar después de las 6 de la tarde tendría derecho a que se le pagasen esas horas a tiempo doble aunque no hubiesen traba-jado ocho (8) horas durante el día. Este gravamen es el que se desea evitar.” (Énfasis suplido.) 15 Diario de Sesiones de la Asamblea Legislativa (Ordinaria), T. 3, pág. 1261 (1962).


(25) A manera de ilustración, veamos cómo se han enfrentado otras jurisdic-ciones a planteamientos constitucionales como los que aquí nos ocupan. En la esfera federal, en McGowan v. Maryland, 366 U.S. 420 (1961), el Tribunal Supremo de Estados Unidos sostuvo la validez de una ley de cierre de estableci-mientos comerciales parecida a la nuestra. Esa visión la reiteró en Two Guys v. McGinley, 366 U.S. 582 (1961).
Otros tribunales estatales han rubricado la validez constitucional utilizando el escrutinio racional. Entre los casos más notorios están: Harry’s Hardware, Inc. v. Parsons, 410 So. 2d 735 (La. 1982); Com. v. Franklin Fruit Co., Inc., 446 N.E.2d 63 (Mass. 1983); Ex parte Robbins, 661 S.W.2d 740 (Tex. 1983); Rothe v. S-N-Go Stores, Inc., 308 N.W.2d 872 (N.D. 1981). Para una relación completa de la jurisprudencia norteamericana, a favor o en contra, consúltese Anotación, Va*742lidity, Construction, and Effect of “Sunday Closing” or “Blue" Laws — Modern Status, 10 A.L.R.4th 246 (1981).
Ahora bien, para fines decisorios no es suficiente inventariar la jurispruden-cia que ha sostenido o invalidado estatutos análogos. Es necesario distinguir las similitudes y las diferencias, ya que tales decisiones varían considerablemente.
Así, por ejemplo, en Home Depot, Inc. v. State of La., 589 F. Supp. 1258 (E.D. La. 1984); Caldor’s, Inc. v. Bedding Barn, Inc., 417 A.2d 343 (Conn. 1979); People v. Abrahams, 353 N.E.2d 574 (N.Y. 1976); Rutledge v. Gaylord’s, Inc., 213 S.E.2d 626 (Ga. 1975); Spartan’s Industries, Inc. v. Oklahoma City, 498 P.2d 399 (Okla. 1972), los estatutos impugnados, contrario al nuestro, tienen como único el singular propósito de conceder un día de descanso común. Otras leyes se declara-ron inconstitucionales por vaguedad. People v. Fay’s Drug Company of Fairmount, 326 N.Y.S.2d 311 (1971); Skaggs Drug Centers, Inc. v. Ashley, 484 P.2d 723 (Utah 1971); State v. Target Stores, Inc., 156 N.W.2d 908 (Minn. 1968).


(26) Aunque no nos enfrentamos a una situación en que está directamente en controversia la relación entre la Iglesia y el Estado, ciertos señalamientos nos obligan a manifestarnos sucintamente al margen.
El origen de la ley, apuntalado en un interés de promover el principio reli-gioso de descanso obligatorio dominical, es una visión contemporáneamente su-perada.
El Art. II, See. 3, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 262, consa-gra la libertad de culto y prohíbe el establecimiento de una religión oficial. Pos-tula, a su vez, que la relación ideal entre la Iglesia y el Estado subsista en dos (2) esferas de acción separadas. Agostini Pascual v. Iglesia Católica, 109 D.P.R. 172 (1979); Academia San Jorge v. J.R.T., 110 D.P.R. 193 (1980); Surinach v. Pesquera de Busquets, 604 F.2d 73 (1er Cir. 1979); Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20 (1974). Disposiciones similares las encontramos en la Primera Enmienda de la Constitución de EE. UU. Ni antes ni ahora la Ley de Cierre choca contra tales disposiciones constitucionales. El hecho de que históri-camente grupos religiosos se hayan identificado con el estatuto no es razón para concluir que éste promueva o adelante fines religiosos.
Reconocemos que su aprobación ocurrió en un momento en que todavía no se habían deslindado adecuadamente los papeles de la Iglesia y el Estado. Cf. M.M. Díaz Alonso, An Approach to Church and State Relations in Puerto Rico, Washington, D.C., Univ. Microfilms International, 1972; C. Campo Lacasa, Historia de la Iglesia en Puerto Rico, San Juan, Instituto de Cultura Puertorriqueña, 1977; S. Silva Gotay, La Iglesia Católica en el proceso politico de la americanización de Puerto Rico, 1898-1930 (1), Año 1, Núm. 1 Rev. Historia 1 (1985). Tampoco dudamos que las instituciones religiosas hayan influido casi todas las esferas de la vida social puertorriqueña. No obstante, como ya se ha demostrado, la Ley de Cierre persigue propósitos seculares.
En ocasión de examinar leyes similares a las nuestras —las llamadas “Sunday Closing Laws”— el Tribunal Supremo de Estados Unidos invariablemente ha sostenido que no violan las disposiciones de la Primera Enmienda. McGowan v. Maryland, supra; Gallagher v. Crown Kosher Super Market, 366 U.S. 17 (1961); Braunfeld v. Brown, 366 U.S. 617 (1961); Two Guys v. McGinley, supra; Nota, State Sunday Laws and the Religious Guarantees of the Federal Constitution, 73 Harv. L. Rev. 739 (1960); Comentario, A New Look at Sunday Closing Legislation, 45 Neb. L. Rev. 775 (1966). Dicho foro ha resuelto que está dentro del poder de razón de estado proveer un día de descanso uniforme, y que este propósito es secular y no religioso, aunque el día seleccionado sea domingo.
Sobre el particular algunos prestigiosos comentaristas han apuntado:
“El mismo Tribunal ha interpretado el requisito de propósito secular básica-mente de esta manera. Por ejemplo, el hecho que las leyes de cierre dominical han *745tenido sus orígenes en un significado religioso para muchos, no ha llevado al Tribunal a concluir que dichas leyes no cumplen con el requisito de propósito secular. Por el contrario, el Tribunal en McGowan v. Maryland expuso que: ‘El efecto actual de la mayoría de estas leyes es el proveer un día uniforme de descanso a todos los ciudadanos; el hecho que este día sea domingo, un día de significado particular para las sectas cristianas dominantes, no impide que el Estado logre sus metas seculares.’” (Citas omitidas y traducción nuestra.) L.H. Tribe, American Constitutional Law, Nueva York, The Foundation Press, 1988, págs. 1205-1206.
“Las leyes de cierre dominical aparecen actualmente de alguna manera en todos los estados y estas leyes han tenido el apoyo de asociaciones laborales y mercantiles como medidas encaminadas a promover la salud y el bienestar de los que laboran en los comercios. Programas modernos de legislación aparentan es-tar diseñados a asegurar un día uniforme de descanso y actividad no comercial. Sin duda esto hacía que la asistencia a servicios religiosos fuese más fácil para los trabajadores pertenecientes a las sectas cristianas mayoritarias. Sin embargo, dado el propósito secular de la ley, esto ha sido visto sólo como un efecto que resulta coincidir con ciertas creencias religiosas y no constituye un verdadero apoyo a esas religiones.” (Traducción nuestra.) J.E. Nowak, R.D. Rotunda y J.N. Young, Constitutional Law, 2da ed., Minnesota, West Publishing Co., 1983, pág. 1069.
En el caso ante nos, aunque se sugiere, no se imputa acción estadual en violación a la libertad de culto o de la cláusula que prohíbe el establecimiento oficial de una iglesia. Tampoco —bajo la tercera acepción de la cláusula de sepa-ración— que promueva o adelante doctrinas religiosas. Sabido es que “[l]as zonas de acción de estos dos poderes [Iglesia y Estado] suelen entremezclarse. Muchos actos del Estado pueden repercutir en la otra zona, pero ello no entraña su nuli-dad si se justifican en términos seculares”. Agostini Pascual v. Iglesia Católica, 109 D.P.R. 172, 177 (1979).
Es comprensible que para algunos subsista la duda de que la Ley de Cierre • — en su origen producto de una mentalidad religiosa — • se mantenga con ese fin. Para quienes enmarcan la cuestión en ese ámbito estrecho no habrán argumentos en contrario. Sin embargo, si se reflexiona profundamente puede percibirse que por razones históricas muchas actividades modernas de origen religioso han evo-lucionado hasta alcanzar el ámbito secular. A manera de ejemplo en la idiosincra-cia del pueblo, podemos mencionar las fiestas patronales puertorriqueñas. Ciertamente, a pesar de su indiscutible génesis religiosa, hoy día son fiestas po-pulares en las que participan creyentes de todas las denominaciones, como no creyentes. El Estado, por medio de los gobiernos municipales, son los principales auspieiadores de esta tradición.